 In the Matter of FASHION PIECE DYE WouKs, INC.andFEDERATIONOF SILK AND RAYON DYERS AND FINISHERS OF AMERICACase No. C-22.-Decided March 4, 1936Textile Dyeing,Printing and Finisling Industry-Interference,Restraint orCoercion:espionage-Dzscrinvinattion:discharge-Reinstatement Ordered-BackPay:awarded.Mr. Gerhard P. Van Arlcelfor the Board.Mr. Norbury C. Murray,of Newark, N. J., for respondent.DECISIONSTATEMENT OF CASEOn October 31, 1935, the Federation of Silk and Rayon Dyersand Finishers of America, hereinafter referred to as the union, filedwith the Regional Director for the Fourth Region a charge thatthe Fashion Piece Dye Works, Inc., Easton, Pennsylvania, herein-after referred to as the respondent, had engaged in unfair laborpractices affecting commerce within the meaning of Section 8, sub-divisions (1) and (3) and Section 2, subdivisions (6) and (7) of theNational Labor Relations Act, approved July 5, 1935. In summary,in respect to the unfair labor practices, the complaint stated :1.The respondent, by its officers, agents and employees, while en-gaged at the Easton, Pennsylvania, plant of the respondent, termi-nated the employment of Rocco Montoro, Anthony La Rossa, JosephRegina and Anthony Montoro on September 17, 1935, and terminatedthe employment of Antonio Marra on October 1, 1935, and since thosedates has refused to employ these workers for the reason that theyjoined:and assisted a labor organization known as the Federation ofSilk and Rayon Dyers and Finishers of America, and had engagedin concerted activities with other employees of the respondent inthe Eastern plant for the purpose of collective bargaining and othermutual aid and protection.2.By reason of such terminations above referred to, the respond-ent did interfere with, coerce and restrain its employees in the ex-ercise of their rights under Section 7 of the National Labor Rela-tionsAct, and discriminated against said employees, and therebyengaged in unfair labor practices as defined by Section 8, subdivisions(1) and (3) of the Act.285 286NATIONAL LABOR RELATIONS BOARDThe complaint and accompanying notice of hearing were dulyserved upon the respondent and the union on December 13, 1935.The respondent filed an answer alleging that the Board, or its agent,has no jurisdiction over the respondent for the reason that the Na-tional Labor Relations Act is contrary to the provisions of the Con-stitution of the United States.The respondent, reserving all of itsconstitutional rights, answered further: (1) by admitting its cor-porate capacity and that it engages in business in Easton, Pennsyl-vania, in the business of finishing goods belonging to others andmakes a charge for that service; (2) by admitting that some of thegoods are brought to the plant from outside of the State of Penn-sylvania, and after dyeing, some of the goods are delivered to personsoutside of the State of Pennsylvania, but alleging that the respond-ent does not buy or sell goods which it dyes or finishes, and does notdye or finish goods for its own account; (3) by admitting the dis-charge of the persons referred to in the complaint, but alleging thatthey were discharged for inefficiency and for inducing other em-ployees not to attend to their duties.Pursuant to the notice accompanying the complaint, a hearingwas held on December 23, 1935, at Easton, Pennsylvania, beforeWilliam R. Walsh, a Trial Examiner duly designated, and testimonywas taken.Full opportunity to be heard and to examine and cross-exmine witnesses and to introduce evidence bearing on the issues wasafforded all parties.The respondent appeared at the hearing, andbefore testimony was taken, objected to the jurisdiction of the Boardon constitutional grounds.The objection was noted on the recordwithout ruling by the Trial Examiner, and the case proceeded to thetaking of testimony, in which the respondent participated.During the progress of the' hearing before the Trial Examiner,it developed that Rocco Montoro was not a member Of the union atthe time of his discharge, although he was discharged by the respond-ent under the erroneous belief that he had become a member of theunion.Thereupon, counsel for the Board moved to amend the com-plaint with reference to the discharge of Rocco Montoro.Counselfor the respondent objected to the motion to amend, and rulingthereon was reserved for the Board by the Trial Examiner. TheBoard now considers the motion to amend the complaint and theobjection and denies the motion.At the conclusion of the testimony offered by the Board, counselfor the respondent renewed his motion to dismiss on grounds pre-viously urged, and on the further ground that the evidence presentedno cause of action against the respondent, and on other grounds.The objection was noted on the record without ruling by the TrialExaminer.The Board now considers this motion and the motion DECISIONS AND ORDERS287made before the testimony was taken, and upon the record bothmotions are denied.At the close of the testimony offered by the Board, the respondentrested without offering any evidence.During the course of the hearing, many objections were made andexceptions taken by the respondent's counsel to the testimony of-fered by the Board.The Board has reviewed the record and con-sidered the objections and finds that the Trial Examiner committedno prejudicial error in overruling the objections of the respondent'scounsel.Thereafter, on December 26, 1935, pursuant to Article II, Section35 of National Labor Relations Board Rules and Regulations-Series 1, the Board, deeming it necessary to effectuate the purposesof the Act, transferred to and continued before itself the proceedingsin the case.Upon the record thus made, the oral testimony and the docu-mentary evidence offered, the Board makes the following :FINDINGS OF FACT1.The Fashion Piece Dye Works, Inc. was incorporated in theState of New Jersey on October 5, 1934, and is qualified to' do anddoes business in the City of Easton, Pennsylvania.The respondentis engaged in the business of dyeing and finishing acetate, which isa species of rayon made from wood pulp.Goods do not change in composition while going through ro-spondent's plant.Raw acetate comes in and finished acetate goesout.Only the color is changed and filling added.The material orcloth comes from various-places to the respondent's plant, mainlyfrom mills located in the South, in New England, in New York;,some may come from Pennsylvania. The normal process of finish-ing a lot of goods takes about one day and a half.About 90 per centof the finished goods are shipped outside of the State of Pennsyl-vania, most- going to New York City.The finished goods are sometimes stored by the respondent, as aconvenience to its customers, until ordered shipped by the latter.This is a service to the customers and not for the benefit of therespondent.The only advertising respondent does is in Davidson's Directory,which is a directory of dye-house manufacturers.The respondenthas an office and two salesmen in New York. The respondent em-ploys about 100 people and finishes about 200 pieces of 75 yardseach in an eight-hour day, and 300 such pieces in a double shift.2.All of the aforesaid constitutes trade, traffic and commerceamong the several states. 288NATIONAL LABOR RELATIONS BOARD3.The respondent's plant has never been organized and collectivebargaining has never been attempted, except that a number of menasked for a raise in December, 1934.While the management prom-ised the raise to avert a walkout, the raise was never effected and inits stead a present of $5.00 was given to each man at Christmas.According to the testimony of Joseph Regina, "Nobody said any-thing after that."4.About September 12, 1935, a petition was placed in the men'sroom for such of those employees to sign as desired.There is noevidence in the record as to who made up the petition and placedit in the men's room. The object of the petition was to obtainfewer hours and an increase in wages. The petition remained inthemen's room all day.That night, Mr. Goodyear, the foreman,found it.On September 13, when Joseph Regina reported forwork, Mr. Goodyear threatened to fire him, accusing him of havingstarted the circulation of the petition.This was denied by Regina,and after Mr. Goodyear had him wait for about a half hour, Reginawas told to go to work.This closed the incident.5.The Federation of Silk and Rayon Dyers and Finishers ofAmerica is a labor organization organized in 1933 and admits tomembers only those workers employed in the silk and rayon finish-ing industry.A number of men employed by the respondent metan organizer for the union in the City of Easton, Pennsylvaniaon September 16, '1935, at the corner of Fourth and Pine Streets.The men who met the organizer at that time included the employeesreferred to in the complaint, except Rocco Montoro.At this meet-ing the men joined the union.On the morning of September 17, when the men reported to work,they were met by the night watchman, a police officer, and Mr.Carroll, General Manager of the respondent.As the men came in,either the watchman or the police officer told them that Mr. Carrollwanted to see them.The men individually went to the office andwere discharged by Mr. Carroll.The statements of Mr. Carrollconcerning the discharge of all of the men were substantially thesame.When the men asked why they were being discharged, Mr.Carroll replied that he had had a detective watching their move-ments on September 16 and that he knew they were trying to pulla strike.By innuendo, Mr. Carroll made it clear that each of themen was discharged for joining the union.At the time Mr. CarrolldischargedAnthony Montoro, he told him to send his brother,Rocco, back to the plant as he had unjustly discharged the latter.Rocco Montoro reported back to the plant op several occasions, butwas unable to secure employment.6.At the time of the discharge of Rocco Montoro, in response toa question by Rocco Montoro as to why he was being discharged, DECISIONS AND ORDERS289Mr. Carroll replied, "Ask your brother; he knows what it is about."He would give no further information to Rocco Montoro, but lateradmitted to Anthony Montoro that he had unjustly discharged RoccoMontoro.7.On October 1, 1935, Antonio Marra was laid off by one of theforemen of the dye house who would assign no reason for the lay-off,saying that if he gave the reason, he would get himself in trouble.He, Antonio Marra, was instructed to see Mr. Carroll.Mr. Carrollgave him no satisfactory reason for the lay-off and told him to re-turn in one week.Marra made several attempts to see Mr. Carrollwithout success.Later, the foreman told Marra that the reason forthe discharge was that Marra was a member of the union, held unionmeetings in his home, and attended other union meetings.8.The respondent pays all of its employees 450 an hour andworks 12 hours a day, 6 days a week, while the plants in Paterson,New Jersey, the center of this industry, pay a minimum of 660 anhour, 750 an hour for color mixers, and 860 an hour for maintenancemen.The work week in Paterson consists of 5 days, 8 hours perday.These facts were known totie men,and gave rise to theirefforts to increase their rate of wages and lessen their hours of work.All of the -discharged men were replaced by other workers.Noneof them has earned any money since the discharges.9.All of the men testified that they were experienced workmenand that no fault had been found with their work and that therewere no claimed inefficiencies.10.Each of the employees so discharged by the respondent, exceptRocco Montoro, was discharged for the reason that each of themhad joined and assisted a labor organization known as the Federationof Silk and Rayon Dyers and Finishers of America, and had engagedin concerted activities for the purpose of collective bargaining andother mutual aid and protection,as guaranteedin Section 7 of theAct.11.Rocco Montoro was discharged by the respondent for the rea-son that the respondent believed that Rocco Montoro had joined andassisted a labor organization known as the Federation of Silk andRayon Dyers and Finishers of America, and had engaged in con-certed activities for the purpose of collective bargaining and othermutual aid and protection, as guaranteed in Section 7 of the Act.12.By discharging said employees, the respondent discriminatedagainst themin regard to hire and tenure of employment, and didthereby discourage membership in the Federation of Silk and RayonDyers and Finishers of America, a labor organization.13.The aforesaid acts of respondent tend to lead to labor disputesburdening and obstructing commerce and the free flow thereof. 290NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The Federation of Silk and Rayon Dyers and Finishers ofAmerica is a labor organization, within the meaning of Section 2,subdivision (5) of the National Labor Relations Act.2.By the discharges above set forth, the respondent has interferedwith, restrained and coerced its employees in the exercise of therights guaranteed in Section 7 of the National Labor Relations Act,and has thereby engaged in and is thereby engaging in unfair laborpractices within the meaning of Section 8, subdivision (1) of the Act.3.By employing a detective for the purpose of spying upon itsemployees in the course of their efforts to exercise the rights guaran-teed in Section 7 of the Act and to report to the respondent as towhich employees joined the Federation of Silk and Rayon Dyers andFinishers of America, the respondent has interfered with, restrainedand coerced its employees in the exercise of the rights guaranteed inSection 7 of the National Labor Relations Act, and has thereby en-gaged in and is thereby engaging in unfair labor practices withinthe meaning of Section 8, subdiv*ion (1) of the Act.4.By the discharges above set forth, the respondent did, discrim-inate in regard to hire and tenure of employment, and.by thereby,discouraging membership in a labor organization known as the Fed-,eration of Silk and Rayon Dyers and Finishers of America, did engagein and is engaging in unfair labor practices within the meaning ofSection 8, subdivision (3) of the National Labor Relations Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2, subdivisions (6)and (7) of the National Labor Relations Act.ORDEROn the basis of the findings of fact and conclusions of law, andpursuant to Section 10, subdivision (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders that therespondent, Fashion Piece Dye Works, Inc., and its officers and agents,shall :1.Cease and desist: (a) from employing detectives, or any otherpersons, for the purpose of spying upon its employees in the courseof their efforts to exercise the rights guaranteed in Section 7 of theAct; and (b) from in any other manner interfering with, restrainingor coercing its employees in the exercise of their right to self -organiIzation, to form, join, or assist labor organizations, to collective bar-gaining through representatives of their own choosing, and to engagein concerted activities, for the purpose of collective bargaining orother mutual aid and protection, as guaranteed in Section 7 of theNational Labor Relations Act. DECISIONS AND ORDERS2912.Cease and desist from discouraging membership in the Federa-tion of Silk and Rayon Dyers and Finishers of America, or any otherlabor organization of its employees, by discrimination in regard tohire or tenure of employment or any term or condition of employ-ment.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to Joseph Regina, Anthony La Rossa, Anthony Montoro,Rocco Montoro, and Antonio Marra immediate and full reinstate-ment, respectively, to their former positions, without prejudice totheir seniority rights or to other rights and privileges previouslyenjoyed;(b)Make whole Joseph Regina, Anthony La Rossa, Anthony Mon-toro, Rocco Montoro, and Antonio Marra for any losses of pay theyhave suffered by reason of their discharge, by payment to each ofthem, respectively, of a sum of money equal to that which each, re-spectively, would normally have earned as wages during the periodfrom the date of his discharge to the date of such offer of reinstate-ment, computed at, the rate of 45¢ per hour, and determined by thenumber of hours worked by the workers who replaced each of them,respectively ;(c)Post notices to its employees in conspicuous places in its plant,stating that the respondent has ceased and desisted as provided inparagraphs 1 and 2 of this order, and further stating that said noticeswill remain posted for a period of thirty days.